DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23  of Patent No. US 11197063 B1 in view of Black et al. Patent No US  7142250 B1 (Hereinafter “Black”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 of application with additional limitations: 
“identifying a first time position of the video content item that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion and a second time position of the video content item” corresponds to Patent 1. 
On the other hand, Black discloses:
identifying a first time position of the video content item that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion and a second time position of the video content item (see  fig.14 and col.14, lines 16-23)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Patent No. US 11197063 B1 with the teaching as taught by Black in order to yield predictable result such as provide a method for synchronizing an audio stream with a video stream, thereby  the audio stream will correctly coincide with the video stream upon broadcast or playback.
Regarding Claims 7 and 13, the claim is being analyzed with respect to claim 1.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Pub. No. US 2015/0149583 A1 (hereinafter “Chung”) Black et al. Patent No US  7142250 B1 (Hereinafter “Black”), further in view of SAGAYARAJ et al. Pub. No.  US 2014/0173051 A1 (hereinafter “SAGAYARAJ”).

Regarding Claim 1, Chung discloses computer-implemented method 

for presenting video content, the method comprising:

 receiving, from a user device, a request to present a video content item, wherein the video content item includes an audio portion (see paragraphs [0051]);
determining a consumption mode associated with the user device see paragraph [0076]); 
Chung fails to disclose:
identifying a first time position of the video content item that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion and a second time position of the video content item;  
generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position; and
 causing the modified video content item to be presented on the user device.
in analogous art, Black  teaches:
identifying a first time position of the video content item that corresponds to a transition from a first type of audio content in the audio portion to a second type of audio content in the audio portion and a second time position of the video content item (see  fig.14 and col.14, lines 16-23)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung with the teaching as taught by Black in order to yield predictable result such as provide a method for synchronizing an audio stream with a video stream, thereby  the audio stream will correctly coincide with the video stream upon broadcast or playback.
Chung in view of Black fails to teach:
generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position; and
 causing the modified video content item to be presented on the user device.
In analogous art, SAGAYARAJ teaches. (see paragraphs [0028] and [0031])
 causing the modified video content item to be presented on the user device.
generating a modified video content item based on the consumption mode associated with the user device by removing a portion of the video content item that corresponds to a time between the first time position and the second time position; and
 causing the modified video content item to be presented on the user device (see paragraph [0031]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung in view of Black with the teaching as taught by SAGAYARAJ in order to ease the network resources used to stream video content by reducing the demands put on a network when the video content is streamed and/or reduce the amount of a user's data used to stream the video content. 	

Regarding Claim 2, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position is later than the first time position, so that the portion of the video content item removed contains the second type of audio content (see paragraphs [0028] and [0031]).

Regarding Claim 3, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position corresponds to a transition from the second type of audio content in the audio portion back to the first type of audio content in the audio portion (see paragraph 0031]).

Regarding Claim 4, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position corresponds to a transition from the second type of audio content in the audio portion to a third type of audio content in the audio portion (see paragraph [0028]).

Regarding Claim 5, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position corresponds to an end of the video content item (see paragraph [0031]).
.
Regarding Claim 6, Chung in view of Black and SAGAYARAJ disclose the method as discussed in the rejection of claim 1. SAGAYARAJ further discloses wherein the second time position is earlier than the first time position and corresponds to the start of the video content item (see paragraph [0028]).
.
Regarding Claim 7, the claim is being analyzed with respect to claim 1.

Regarding Claim 8, the claim is being analyzed with respect to claim 2.

Regarding Claim 9, the claim is being analyzed with respect to claim 3.

Regarding Claim 10, the claim is being analyzed with respect to claim 4.

Regarding Claim 11, the claim is being analyzed with respect to claim 5.

Regarding Claim 12, the claim is being analyzed with respect to claim 6.

 	Regarding Claim 13,  the claim is directed toward embody the method of claim 1 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 1 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 14,  the claim is directed toward embody the method of claim 2 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 2 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 15,  the claim is directed toward embody the method of claim 3 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 3 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 16,  the claim is directed toward embody the method of claim 4  in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 4 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 17,  the claim is directed toward embody the method of claim 5 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 1 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 18,  the claim is directed toward embody the method of claim 6 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Chung in view of Black and SAGAYARAJ discussed with respect to claim 6 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424